Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Declaration
The Declaration under 37 CFR 1.132 filed July 8, 2021 is sufficient to overcome the rejection of claims 41-42, 44-47, 49, 51-52, 54-57, and 59-60 based upon 35 U.S.C. 103. The data provided in the Declaration is convincing that compositions comprising xanthan gum and konjac have longer evaporation time compared to compositions from the prior art of record. The data is also convincing that the compositions comprising xanthan gum and konjac have higher surface tension when compared to compositions of the prior art that include a surfactant. The data is convincing that maintaining a high surface tension droplet allows for droplets to maintain much higher volumes, which results in less evaporative loss and more active ingredient getting to the leaf. These unexpected results can be extended to additional gum species including carboxymethylcellulose, hydroxypropyl methylcellulose and gum acacia in light of the data in the instant specification.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Steven Scott Lloyd on December 1, 2021.
The application has been amended as follows: 
In the Claims:
Rewrite Claim 41 as indicated below.
Claim 41. (Currently amended) A method of optimizing the open time of aqueous agrochemical spray droplets on a target plant, the method comprising:	
preparing an aqueous concentrate comprising an effective amount of at least one gum selected from the group consisting of xanthan gum, konjac, carboxymethylcellulose, hydroxypropyl methylcellulose, gum acacia and combinations thereof and diluting the aqueous concentrate in an aqueous agrochemical composition comprising an agrochemical selected from the group consisting of herbicides, fungicides, insecticides, plant growth regulators, bactericides, and acaracides; and
	spraying the resulting aqueous composition through a spray nozzle under a pressure of 15 to 115 pounds per square inch to form the aqueous agrochemical spray droplets;
	wherein each aqueous agrochemical spray droplet has a surface tension of at least 70 dynes per centimeter; and
	wherein the effective amount is the amount of the at least one gum required to cause at least 70 percent of the aqueous agrochemical spray droplets to have a median diameter between 165 and 670 microns after traveling six inches from the spray nozzle, 	and wherein the aqueous composition does not contain a surfactant.

Claim 44, line 2, delete - - -, inclusive- - -.
Claim 49, line 2, delete - - -, inclusive- - -.

Rewrite Claim 41 as indicated below.
51. (Currently amended) A method of improving the effectiveness of an agrochemical deposited on a target plant, the method comprising:
preparing an aqueous concentrate comprising an effective amount of at least one gum selected from the group consisting of xanthan gum, konjac, carboxymethylcellulose, hydroxypropyl methylcellulose, gum acacia and combinations thereof and diluting the aqueous concentrate in an aqueous agrochemical composition comprising an agrochemical selected from the group consisting of herbicides, fungicides, insecticides, plant growth regulators, bactericides, and acaracides; and
	spraying the resulting aqueous composition through a spray nozzle under a pressure of 15 to 115 pounds per square inch to form the aqueous agrochemical spray droplets;
	wherein each aqueous agrochemical spray droplet has a surface tension of at least 70 dynes per centimeter; and
	wherein the effective amount is the amount of the at least one gum required to cause at least 70 percent of the aqueous agrochemical spray droplets to have a median diameter between 165 and 670 microns after traveling six inches from the spray nozzle, 	and wherein the aqueous composition does not contain a surfactant.


Claim 59, line 2, delete - - -, inclusive- - -.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The secondary considerations in the Declaration filed July 8, 2021 and the data provided in the original specification is convincing that a method of optimizing the open time of aqueous agrochemical spray droplets on a target plant and improving the effectiveness of an agrochemical deposited on a target plant, the method comprising: preparing an aqueous concentrate comprising an effective amount of at least one gum selected from the group consisting of xanthan gum, konjac, carboxymethylcellulose, hydroxypropyl methylcellulose, carrageenan, methylcellulose, gum acacia and combinations thereof and diluting the aqueous concentrate in an aqueous agrochemical composition comprising an agrochemical selected from the group consisting of herbicides, fungicides, insecticides, plant growth regulators, bactericides and acaracides; and spraying the resulting aqueous composition through a spray nozzle, as currently claimed, wherein each aqueous spray droplet has a surface tension of at least 70 dynes per centimeter that does not contain a surfactant provides compositions that have unexpectedly lower evaporation rates and increased static surface tension. The data is convincing that maintaining a high surface tension droplet allows for droplets to maintain much higher volumes, which results in less evaporative loss and more active ingredient getting to the leaf. The amendment to independent claims 41 and 51 in combination with the claim limitations of the claimed spray nozzle pressure, surface tension and the .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Applicant is advised that the allowed claims have been renumbered as set forth below:
New claim number at allowance
Original claim number
1
41
2
42
3
44
4
45
5
46
6
47
7
49
8
51
9
52
10
54
11
55
12
56
13
57
14
59
15
60


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andriae M Holt whose telephone number is (571)272-9328. The examiner can normally be reached Monday-Friday, 8:00 am-4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUE X LIU/Supervisory Patent Examiner, Art Unit 1616